 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    SAUNDERS DELANEY,                             No. 2:17-cv-02260-MCE-AC
12                     Plaintiff,
13           v.                                     ORDER
14    CAPITAL ONE, NATIONAL
      ASSOCIATION,
15
                       Defendants.
16

17
            Plaintiff initiated this action on October 26, 2017, and Defendant filed its Answer
18
     on December 20, 2017. No dispositive motions were filed, and, pursuant to the Court’s
19
     scheduling order, the parties were thus required to file a Joint Notice of Trial Readiness
20
     with the Court. They failed to timely do so, prompting the Court to issue the following
21
     Order to Show Cause (“OSC”) on June 17, 2019:
22
                   Pursuant to the Court's scheduling order(s), the parties were
23                 directed to file a Joint Notice of Trial Readiness ("JNTR") after
                   this Court resolved any dispositive motions (or after the parties
24                 filed a notice that no such motion would be submitted). No
                   JNTR has been filed. Accordingly, not later than ten (10) days
25                 following the date of this Order, the parties are directed to file
                   a JNTR. Failure to timely comply with this Order will result in
26                 the imposition of sanctions, up to and including terminating
                   sanctions, upon no further notice to the parties.
27
28   ECF No. 9. Plaintiff failed to respond to that OSC as well.
                                                    1
 1          Accordingly, this action is hereby DISMISSED with prejudice for failure to comply
 2   with the applicable rules and orders of this Court. The Clerk of the Court is directed to
 3   close this case.
 4          IT IS SO ORDERED.
 5   Dated: July 2, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
